Citation Nr: 1436326	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  11-02 745A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for an undiagnosed illness (involving joints).  

2.  Entitlement to service connection for undiagnosed illness manifested by joint pain.

3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to a disability rating greater than 30 percent for irritable bowel syndrome (IBS).

5.  Entitlement to a disability rating greater than 50 percent for posttraumatic stress disorder (PTSD).

6.  Entitlement to a disability rating greater than 10 percent for status post left shoulder reconstruction.  	


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Private Attorney


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to August 1992 to include service in the Southwest Asia Theater of operations during the Persian Gulf War.  The Veteran had additional service with the Army National Guard to include from April 1994 to August 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2010, April 2010, and May 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

Specifically, the March 2010 rating decision increased the Veteran's service-connected IBS to 30 percent disabling effective November 26, 2009, continued a 50 percent disability rating for service-connected PTSD, and found that no new and material evidence had been submitted to reopen a claim for service connection for undiagnosed illness-joints (claimed as Gulf War Syndrome).  The April 2010 rating decision continued a noncompensable disability rating for status post left shoulder reconstruction.  The May 2011 rating decision denied service connection for a low back condition.  

In February 2011 and July 2012 VA Form 9s, the Veteran requested a Board hearing.  The Veteran was scheduled for a Board videoconference hearing in April 2014 and provided notice of this scheduled hearing in March 2014 correspondence.  However, in April 2014 correspondence, the Veteran's representative cancelled the April 2014 scheduled hearing and indicated that the Veteran did not wish to reschedule this hearing.  

Also, on June 20, 2014, the Veteran's representative submitted a motion for an extension of time to submit evidence.  Specifically, the representative asked that the record be left open for an additional 30 days so that they could obtain potentially relevant records.  While the Board has not yet ruled on this motion and the Veteran's representative has not yet submitted any additional evidence, there is no prejudice because 30 days past June 20, 2014 have passed.  As such, the Board may proceed with adjudication of this appeal.  

Notably, a January 2008 rating decision denied service connection for undiagnosed illness (involving joints) but also considered complaints of numbness in the upper extremities.  In November 2009, the Veteran sought to reopen his claim for "Gulf War Syndrome."  Notably, as discussed below, in connection with this claim the Veteran submitted a March 2010 letter showing that the Veteran participated in VA's Gulf War Registry and results from the examination and laboratory tests revealed the following problems: 1. Persian Gulf syndrome; 2. Fatigue; 3. Headaches; 4. Chest pain, intermittent; 5. IBS; 6. Joint pain; 7. Rashes of unknown etiology; 8. Folliculitis; 9. PTSD; 10. Gastroesophageal reflux disease; 11. Hyperlipidemia; 12. Anxiety.  The Veteran is already service connected for IBS and PTSD but the RO has not yet adjudicated claims for 1. Persian Gulf syndrome; 2. Fatigue; 3. Headaches; 4. Chest pain, intermittent; 5. Joint pain; 6. Rashes of unknown etiology; 7. Folliculitis; 8. Gastroesophageal reflux disease; 9. Hyperlipidemia; 10. Anxiety.  As there is no indication that any of these claims have been considered by the RO, and because these matters are not currently before the Board, they are referred to the agency of original jurisdiction (AOJ) for appropriate action.

The Board notes that, in addition to the paper claims file, there are two separate paperless claims files associated with the Veteran's claims, a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  A review of the documents in Virtual VA reveals VA treatment records dated from May 2010 through December 2013, which were considered by the agency of original jurisdiction (AOJ) in the December 2013 supplemental statement of the case (SSOC).  The remainder of the documents in Virtual VA are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  There are no documents in the VBMS file.  

The issues of entitlement to service connection for undiagnosed illness manifested by joint pain and a low back disorder and entitlement to increased ratings for IBS, PTSD, and a left shoulder disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
	

FINDINGS OF FACT

1.  In a January 2008 rating decision, the RO denied service connection for undiagnosed illness (involving joints); although notified of the denial in January 2008, the Veteran did not initiate an appeal, nor was new and material evidence received during the one-year period following notification of the denial, or subsequent additional service records received.

2.  Additional evidence associated with the claims file since the January 2008 rating decision is not cumulative and redundant of evidence of record at the time of the prior denial, relates to unestablished facts necessary to substantiate the claim for service connection for an undiagnosed illness, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The January 2008 rating decision in which the RO denied service connection for undiagnosed illness (involving joints), is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  As pertinent evidence received since the RO's January 2008 rating action is new and material, the requirements for reopening the claim for service connection for an undiagnosed illness (involving joints) are met. 38 U.S.C.A. § 5108  (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board points out that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Given the favorable disposition of the request to reopen the claim for service connection for an undiagnosed illness (involving joints), the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, service-connected disability compensation may be paid to (1) a claimant who is "a Persian Gulf veteran"; (2) "who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of [38 C.F.R. § 3.317]"; (3) which "became manifest either during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2006"; and (4) that such symptomatology "by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis."  Signs or symptoms which may be manifestations of undiagnosed illness include, but are not limited to: fatigue, signs or symptoms involving the skin, muscle or joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system, and gastrointestinal signs or symptoms.  38 C.F.R. § 3.317(a), (b).

The Veteran filed an initial claim for service connection for "Persian Gulf War Syndrome" in April 2007, approximately 15 years after his discharge.  In connection with this claim, he was afforded a VA examination in October 2007 during which time the Veteran complained of fatigue, numbness in hands, diarrhea, and shortness of breath as secondary to his service in the Gulf War.  In a December 2007 addendum opinion the examiner wrote that the Veteran's fatigue was related to the Veteran's PTSD and sleep apnea, that his numbness in the hands was related to a cervical spine disorder, that his diarrhea was due to IBS, and that his shortness of breath was related to his psychiatric disorder.  In the January 2008 rating decision, the RO granted service connection for PTSD and IBS and denied the claim for Persian Gulf War Syndrome, characterizing it as a claim for service connection for "undiagnosed illness (involving joints)."  

In the January 2008 denial, the RO denied the claim on the basis that the claimed upper extremity numbness was due to the Veteran's nonservice-connected cervical spine disorder and the joint pain/fatigue was due to the Veteran's nonservice-connected sleep apnea.  While the Veteran submitted a timely notice of disagreement as to the denial of service connection for an undiagnosed illness in December 2008 and the RO issued a statement of the case (SOC) in July 2009, the Veteran did not perfect an appeal.  Moreover, no additional evidence was received within the one-year appeal period, and no additional service records (warranting reconsideration of the claim) have been received since that time.  See 38 C.F.R. § 3.156(b), (c).  Hence, the January 2008 denial of service connection for undiagnosed illness (involving joints) is final (38 U.S.C.A. § 7105 and 38 C.F.R. §§ 3.104, 20.302, 20.1103) and is not subject to revision on the same factual basis (38 U.S.C.A. § 5108  and 38 C.F.R. § 3.156).  Accordingly, the pertinent inquiry with respect to this matter is whether new and material evidence has been received since that decision, warranting reopening of the claim.

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  See also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In November 2009, the Veteran filed a claim for service connection for "Gulf War Syndrome" and by rating decision dated in March 2010, the RO found that the Veteran had failed to submit new and material evidence to reopen a previously denied claim of "undiagnosed illness-joints (now claimed as Gulf War Syndrome)."  

Here, the November 2009 claim must be treated as a petition to reopen the previously denied claim for undiagnosed illness (involving joints).  Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a)  defines "new" evidence as evidence not previously submitted to agency decisionmakers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received in connection with a claim, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108  require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial of the Veteran's left ankle disorder was the RO's June 2010 decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Evidence added to the claims file since January 2008 consists of VA treatment records, records from the Social Security Administration (SSA) showing that the Veteran has been awarded disability benefits beginning April 2010 for disorders of the back (discogenic and degenerative) and anxiety disorders, as well as statements provided by the Veteran.  Significantly, a March 2010 letter shows that the Veteran participated in VA's Gulf War Registry and results from the examination and laboratory tests revealed the following problems: 1. Persian Gulf syndrome; 2. Fatigue; 3. Headaches; 4. Chest pain, intermittent; 5. IBS; 6. Joint pain; 7. Rashes of unknown etiology; 8. Folliculitis; 9. PTSD; 10. Gastroesophageal reflux disease; 11. Hyperlipidemia; 12. Anxiety.  Notably, neither the actual examination report nor the reported laboratory tests regarding this Gulf War Registry examination are of record. 

The Board finds that the above-described evidence provides a basis for reopening the claim for service connection for an undiagnosed illness (involving joints).  Significantly, the Board finds that the March 2010 letter showing several diagnoses, including, "Persian Gulf syndrome" is "new" in that it was not before agency decision makers at the time of the January 2008 final denial of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it goes to the question of whether the Veteran has an illness associated with his Gulf War service.  Previously, the Veteran's claimed upper extremity numbness and joint pain/fatigue were attributed to diagnosed nonservice-connected conditions.  This new letter, while certainly not conclusive, relates to an unestablished fact necessary to substantiate the claim for service connection for an undiagnosed illness related to the Veteran's Gulf War service (i.e., the finding of "Persian Gulf syndrome"), and thus, when presumed credible, also raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for an undiagnosed illness (involving joints) are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence to reopen the claim for service connection for an undiagnosed illness (involving joints), has been received, to this limited extent, the appeal is granted.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With regard to all of the claims on appeal, it does not appear that the Gulf War Registry Examination referred to in the March 2010 letter has been associated with the claims file.  Significantly, this examination pertained to the Veteran's claimed Persian Gulf syndrome and low back disorder (referred to as joint pain) as well as his already service-connected IBS, PTSD, and left shoulder disorder (referred to as joint pain).  Also, the most recent VA treatment records in the file are dated in December 2013.  Relevant ongoing medical records should therefore be obtained on remand, to include any VA treatment records from the Camp Hill VA Medical Center (VAMC) since December 2013 and the Veteran's 2010 VA Gulf War Registry Examination.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

With regard to the service connection claims on appeal, the Veteran's personnel records show that he had service with the National Guard from April 1994 to August 1999.  The Veteran's service treatment records include a March 1994 entrance physical for this National Guard service but there are no other medical records specific to the Veteran's National Guard service and there is no separation physical of record.  As these records are pertinent to the service connection issues on appeal, the agency of original jurisdiction (AOJ) should attempt to obtain them.  

Further, with regard to the claimed joint disorders, to include the claimed low back disorder, an April 2001 post-service treatment record shows that the Veteran was diagnosed with degenerative joint disease, lumbar spine with a little spondylitic changes at L5-S1.  Significantly, this record shows that the Veteran began having muscle spasms in the low back in May 2000, approximately nine months after separating from the National Guard and approximately eight years after separating from active service.  Also, an October 2007 problem list notes several post-service joint injuries to the joints including the right knee (1996), left ankle (1999), right foot (2004), and right wrist (2005).  Significantly, the right knee injury and, likely, the left ankle injury, occurred during the Veteran's period of National Guard service.  Other than the theory of undiagnosed illness, the Veteran has not provided an explanation as to why he believes that his post-service joint problems, to include his diagnosis of degenerative joint disease of the lumbar spine are related to his military service.  As such, on remand the AOJ should contact the Veteran and request that he provide dates for any injuries or incidents that occurred either during his active military service, active duty for training (ACDUTRA), or inactive duty for training (INACDUTRA) as well as any ACDUTRA or INACDUTRA orders.

Finally, with regard to the undiagnosed illness manifested by joint pain issue on appeal, the Board notes that the Veteran was last afforded a VA examination with regard to this claim in October 2007.  Significantly, during this examination the Veteran reported fatigue, numbness in hands, diarrhea, and shortness of breath as secondary to his service in the Gulf War.  As above, a March 2010 letter shows that the Veteran participated in VA's Gulf War Registry and results from the examination and laboratory tests revealed the following problems: 1. Persian Gulf syndrome; 2. Fatigue; 3. Headaches; 4. Chest pain, intermittent; 5. IBS; 6. Joint pain; 7. Rashes of unknown etiology; 8. Folliculitis; 9. PTSD; 10. Gastroesophageal reflux disease; 11. Hyperlipidemia; 12. Anxiety.  Also, as above, an October 2007 problem list notes several post-service joint injuries to the right knee, left ankle, right foot, and right wrist.  Given the new finding of "Persian Gulf syndrome" and evidence of post-service joint injuries, the Board finds that a remand is necessary in order to afford the Veteran an appropriate VA examination to determine the current nature and etiology of his claimed joint disorders.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any VA or non-VA healthcare provider who treated him for his claimed Gulf War Syndrome, low back disorder, IBS, PTSD, and left shoulder disorder.  Thereafter, all identified records should be obtained for consideration in his appeal, to include those from the Veteran's 2010 Gulf War Registry examination and those records from Camp Hill VAMC dated from December 2013 to the present.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. 
§ 3.159(e).

2.  Contact the Veteran and request that he provide details (including dates) for any injuries or incidents resulting in his claimed joint disorders, including his low back disorder.  The AOJ should also request that the Veteran provide any ACDUTRA or INACDUTRA orders. 

3.  Obtain the Veteran's Army National Guard records, including medical records and documentation of periods of ACDUTRA and INACDUTRA.  If this information is not readily available or obtainable, this fact should be documented for the record.

4.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of his claimed joint disorders.  The claims file, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review. Any indicated evaluations, studies, and tests should be conducted.
	
(A) The examiner should identify all current diagnoses referable to the joints.  In this regard, s/he should specifically state whether the symptoms related to Veteran's claimed joint disorders are attributed to a known clinical diagnosis.  If no diagnosis of the joints is found, the examiner should reconcile such conclusion with the evidence of record detailing joint symptoms. 

For each currently diagnosed joint disorder, the examiner should render an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such had its onset during the Veteran's active duty service or is otherwise related to such service, to include any in-service injury noted in the service treatment records and/or as described by the Veteran.

(B) If the Veteran's joint symptoms cannot be ascribed to any known clinical diagnosis, specify whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that has either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period. 

In providing the requested opinions, the examiner should specifically note the April 2001 post-service treatment record showing a diagnosis of degenerative joint disease, lumbar spine with a little spondylitic changes at L5-S1 (with an onset of  low back in May 2000) as well as the October 2003 treatment record showing degenerative disc disease with hypertrophic spurring of the cervical spine.  The examiner should also consider the October 2007 VA problem list noting several post-service injuries to the joints including the right knee (1996), left ankle (1999), right foot (2004), and right wrist (2005).  The rationale for any opinion offered should be provided.

5.  After the development requested above has been completed, the RO should again review the record.  Any additional evidentiary development which may become apparent should be accomplished.  The RO should then readjudicate the.  If the benefits sought are not granted to the Veteran's satisfaction, provide the Veteran and his representative with an SSOC and afford an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


